ORDER

PER CURIAM.
Appellants, Kevin Bowden, Patricia Bow-den, and Ted Schmitz (“homeowners”), appeal the judgment of the Circuit Court of Franklin County finding for respondent, Parnell Menard Corporation (“seller-builder”), on homeowners’ claims of breach of implied warranties of fitness for purpose. We affirm.
We have reviewed the briefs of the parties and the legal file and find no error of law appears. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the judgment of the trial court pursuant to Rule 84.16(b). A memorandum setting forth the reasons for our decision has been provided solely for the use of the parties involved.